Citation Nr: 0712840	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a bilateral foot disability.

2.  Entitlement to a disability rating higher than 20 percent 
for a right knee disability.

3.  Entitlement to a disability rating higher than 40 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims file.

At the hearing, the veteran withdrew his appeal on the issue 
of entitlement to a rating higher than 30 percent for a left 
knee disability; thus, that issue is not in appellate status.  
38 C.F.R. § 20.204(c) (2006).


FINDINGS OF FACT

1.  The veteran's left foot disability is manifested by 
arthritis in the first metatarsal phalangeal joint with some 
limitation of motion of the joint; the overall foot 
impairment is not more than mild.  

2.  The veteran's right foot disability is manifested by some 
limitation of motion of the first metatarsal phalangeal 
joint; the overall foot impairment is not more than mild.  

3.  The veteran's right knee disability is productive of no 
significant functional impairment.  

4.  The veteran's low back disability is manifested by some 
limitation of motion; the low back is not ankylosed; and 
there is no significant neurological impairment from the 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a bilateral foot disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5280, 5284 (2006).

2.  The criteria for a disability rating higher than 20 
percent for a right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2006).

3.  The criteria for a disability rating higher than 40 
percent for a low back disability are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected bilateral foot disorder, low back disorder 
and right knee disorder.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2004, prior to its 
initial adjudication of the claim.  Although the veteran has 
not been provided notice of the type of evidence necessary to 
establish an effective date for the increased ratings sought, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that increased ratings are 
not warranted for the veteran's right knee, low back, and 
bilateral foot disabilities.  Consequently, no effective 
dates will be assigned, so the failure to provide notice with 
respect to that element of the claims was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence. 

The Board acknowledges that the veteran took issue with the 
adequacy of the September 2005 VA examination at his 
September 2006 hearing.  He stated that the examiner did not 
conduct active range of motion testing, but only conducted 
passive testing.  However, the September 2005 examiner 
clearly reported the results of both active and passive 
testing.  The veteran and his representative also challenged 
the methodology of the examination.  The Board notes that 
neither the veteran nor his representative is a medical 
professional.  The Board presumes in the absence of clear 
evidence to the contrary that medical findings reported by 
the September 2005 examiner are accurate, and that testing 
was conducted in accordance with accepted medical practice.  
The veteran's statements directly conflict with what is 
reported in the examination report.  The Board favors the 
competent medical evidence and can identify no basis to find 
the examination inadequate.  That the examiner's findings do 
not support the veteran's complaints is not a reason to find 
the examination inadequate.  Moreover, as a person without 
medical training, the veteran is not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board rejects the 
veteran's contention and the implied request that another 
examination be scheduled.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].   

In sum, the Board is satisfied that the any procedural errors 
in the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  


General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Analysis

Bilateral Foot Disability

The veteran is currently evaluated at the 10 percent level 
for arthritis due to trauma, status post bilateral 
bunionectomies, with scars and pes planus, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, which rates by analogy to 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)].  Under that code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.

The rating schedule does not provide a diagnostic code for 
limitation of motion of the toes.  An X-ray study of the 
veteran's feet in connection with a VA examination in 
September 2005 revealed post-operative changes involving the 
first metatarsal bones of the feet and mild degenerative 
joint disease of the first metatarsal phalangeal joint of the 
left foot.  There was no X-ray evidence of arthritis in the 
right foot.  As the arthritis is only present in the first 
metatarsal phalangeal joint of the left foot and there is no 
diagnostic code for rating limitation of motion of the first 
metatarsal joint, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5003.

Diagnostic Code 5284 pertains to foot injuries.  Under that 
code, a foot injury warrants a 10 percent rating if it is 
moderate or a 20 percent rating if it is moderately severe.  
The September 2005 VA examiner described the degenerative 
joint disease in the left first metatarsal phalangeal joint 
as mild.  The March 2004 examiner found no significant 
arthritic changes.  The September 2005 examiner found no 
tenderness of the Achilles tendon upon palpation, and no 
deformity with bilateral toe raising.  The skin was without 
corns, calluses, or edema.  The toes were midline.  The nails 
were intact and without deformities, and the pulses were 2+ 
and symmetrical.  The veteran denied the use of any assistive 
devices.  The examiner noted that weight bearing was normal.  
The examiner also found that a diagnosis of pes planus was 
not currently supported.  

The March 2004 examiner noted similar findings.  At that 
time, there was no tenderness to palpation over the Achilles 
insertion.  The veteran had no pain with ankle range of 
motion and no pain with hindfoot, or with passive or forefoot 
motion.  There was no clawing or hammertoes bilaterally.  
Foot pulses were good, 2+ and symmetrical.  Sensation was 
intact throughout both feet.  

It appears that the objective findings for the feet are 
minimal.  The primary symptomatology for the feet is 
subjective in nature, i.e., pain.  In September 2005, the 
veteran denied constant pain, weakness, or fatigability.  
However, he reported flare-ups with his current occupation as 
a corrections officer in a state prison.  He reported that he 
has flare-ups every day that reach the severe level lasting 
the entire shift.  Also this pain interferes with his ability 
to perform all his duties at a regular speed, so this slows 
him down.  

The Board notes that, not only is there a discrepancy with 
respect to the level of symptomatology reported by the 
veteran (severe) and the objective findings, the objective 
findings appear to refute to a considerable extent the 
symptoms reported by the veteran.  For example, on 
examination in September 2005, objective indication of severe 
pain, such as abnormal weight-bearing, was not observed; and, 
there was no varus or valgus deformity seen of the calcaneus.  
When asked to do toe rises, the veteran moved his ankles off 
the floor only about an inch, bilaterally.  The examiner 
noted that this could not be explained objectively as the 
veteran's calf muscles and anterior tibialis muscles have 
high levels of bulk and muscle tone.  Based on this 
observation, the examiner estimated the muscle strength at 5 
out of 5, with maximum effort.  Moreover, the examiner noted 
that the veteran's thighs had large bulk and tone, consistent 
with an individual who is involved with regular high levels 
of physical training, which would probably include resistive 
training with weights.  These findings are not simply 
inconsistent with the veteran's reports that he experiences 
severe pain on a daily basis, they appear to refute his 
account.  

The Board finds that the objective measurements are more 
probative in this case than the veteran's subjective 
complaints.  The Board finds the veteran's statements with 
respect to the degree of symptomatology associated with his 
foot disability to be lacking in credibility.  Moreover, the 
September 2005 examiner's comments indicate that the veteran 
may not have been putting forth his full effort with respect 
to objective testing.  This was also noted on examination of 
the veteran's right knee, where the examiner found that the 
veteran was being uncooperative.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

In contrast to the veteran's statements to the September 2005 
examiner, he described milder symptomatology to the March 
2004 VA examiner.  He stated that his feet sometimes swell 
and turn blue, but otherwise, he has been doing rather well 
with his bunion surgeries.  The examiner reported that the 
veteran has occasional sharp pains in both feet.  However, 
this does not affect his of daily living, nor does it affect 
his recreational activities.  Repetitive use also causes 
pain.  However, he does not have any functional limitations 
on standing or walking in regard to his feet.  He does not 
use any type of corrective devices or orthotics for his 
shoes, and his condition does not affect his ability to carry 
on his usual occupation or his recreational or daily 
activities.  The Board finds that his account is far more in 
line with the objective findings, and it is therefore 
accorded more probative weight than the more recent 
statements made at the time of the September 2005 examination 
and at the September 2006 hearing.

The Board has also considered a letter dated in July 2004 
from J.M., who attested to having witnessed the veteran's 
complaint of pain and his difficulty with everyday 
activities.  While there is no reason to doubt this account, 
it does not establish or purport to establish the level of 
symptomatology necessary for a higher rating.  

In sum, the medical evidence shows only that the veteran has 
tenderness and some limitation of motion of the first 
metatarsal phalangeal joint of each foot.  Significantly, on 
plantar flexion he has pain free motion from 0 to 20 degrees.  
On dorsiflexion, he has pain free motion to 20 degrees on the 
left and 10 degrees on the right, according to the September 
2005 examiner.  That examination also disclosed that there 
was no additional limitation due to fatigue, weakness or lack 
of endurance following repetitive testing.  Therefore, the 
Board concludes that the overall impairment of each foot is 
not more than mild.  Accordingly, neither foot disability 
warrants even a 10 percent rating under Diagnostic Code 5284.  

The September 2005 examiner noted that the first great toes 
both had vertical scars that were intact and stable.  The 
Board has considered whether a higher or separate rating is 
warranted on the basis of scarring.  The March 2004 VA 
examiner noted a 6 cm scar on the left foot that was 
nontender, well-healed, and without erythema.  There was a 
7.5 cm scar on the right foot.  This was nontender and well-
healed.  Both scars had areas of hypopigmentation, but they 
were mobile.  No adhesions or puckering of the skin was 
noted.  Therefore, a compensable rating is warranted under 
the Diagnostic Codes applicable to scarring.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2006).

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
particular, the Board notes that although the veteran has 
been granted service connection for pes planus, the medical 
evidence shows that he does not currently have pes planus.  
Therefore, the diagnostic code for rating pes planus is not 
applicable.  In addition, the veteran does not have hallux 
rigidus so Diagnostic Code 5281 is not applicable.  The Board 
has also considered the benefit-of-the-doubt doctrine, but 
finds that it is not applicable to this claim because 
preponderance of the evidence is against the claim.


Right Knee Disability

The veteran is currently evaluated at the 20 percent level 
for arthritis of the right knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, which provides that limitation of 
flexion of a knee warrants a 20 percent rating if flexion is 
limited to 30 degrees or a 30 percent rating if flexion is 
limited to 15 degrees.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

On VA examination in March 2004, the veteran had full 
extension to 0 degrees, and 100 degrees of flexion, with 
pain.  An X-ray of the right knee was within normal limits, 
with no osteoarthritic changes.  

On examination in September 2005, the right knee was extended 
to 0 degrees midline with pain.  Active and passive flexion 
was measured without pain to 30 degrees.  The veteran could 
flex further to 40 degrees with pain.  The examiner noted 
that active and passive range of motion was met with great 
resistance from the veteran, resulting in severely limited 
range of motion of his knees.  The examiner stated that he 
was unable to explain such findings considering the 
electronic medical record of the knees showing no arthritic 
changes in the right knee.  The examiner further found that 
the veteran was non-cooperative, keeping his knee in an 
extended position with very little flexion.  However, 
objective testing, including Lachman's, varus and valgus 
stress, and drawer signs were all negative.  McMurray's was 
negative as well.  The examiner did not note any crepitus in 
the knee joint with range of motion.  It was not possible to 
assess the effect of repetitive use.  The examiner found no 
objective evidence to support a diagnosis of any condition 
affecting the right knee.  

As the veteran is service connected for arthritis of the 
right knee, the Board has also considered the provisions 
pertaining to arthritis, even though this does not appear to 
be objectively supported.  However, Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected, which is essentially how the disability is now 
rated.  

While the veteran reports severe symptomatology associated 
with his right knee, this is inconsistent with the objective 
findings.  Moreover, as with the veteran's foot disability, 
the veteran was found to be uncooperative with the September 
2005 VA examiner, rendering the range of motion measurements 
of little probative value.  The only symptomatology reported 
by the March 2004 examiner was a subjective complaint of 
pain.  Otherwise, range of motion was essentially normal.  
The March 2004 examiner commented that the knee condition 
would not affect the veteran's ability to carry on his usual 
occupation or his recreational or daily activities.  Based on 
such evidence, the Board concludes that a rating higher than 
20 percent is not warranted on the basis of limitation of 
flexion and that a separate compensable rating is not 
warranted on the basis of limitation of extension.

With respect to whether a separate compensable rating is 
warranted under Diagnostic Code 5257, the Board notes that 
the March 2004 examiner found no instability.  An October 
2004 MRI showed a small effusion; however, tendons and 
menisci and ligaments were intact, and the joints were well 
maintained.  As noted above, the September 2005 examiner 
found that Lachman's, varus and valgus stress, and drawer 
signs were negative.  McMurray's was negative as well.  The 
examiner found no objective evidence to support a diagnosis 
of any condition affecting the right knee.  In fact, there is 
no objective evidence of instability or subluxation.  
Therefore, the disability does not warrant a separate 
compensable rating under Diagnostic Code 5257.

The Board has also considered a letter dated in July 2004 
from J.M., who attested to having witnessed the veteran's 
complaint of pain and his difficulty with everyday 
activities.  While there is no reason to doubt this account, 
it does not establish or purport to establish the level of 
symptomatology necessary for a higher rating.  

Based on the objective evidence, the Board finds that even 
the 20 percent rating currently assigned for a right knee 
disability is not supported.  However, the issue of a 
reduction in the rating assigned the veteran's right knee 
disorder is not currently on appeal.  As a preponderance of 
the evidence is against the claim, the Board concludes that 
an increased rating is not in order.

Low Back Disability

The veteran is currently evaluated at the 40 percent level 
for a low back disorder under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  The General Formula for Diseases and Injuries of 
the Spine provides for a 40 percent rating where forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a, Note (5) under the General Formula for 
Diseases and Injuries of the Spine.  

A thorough review of the claims file does not indicate such 
symptomatology of the lower back as would more nearly 
approximate unfavorable ankylosis of the thoracolumbar spine 
than favorable ankylosis of the entire thoracolumbar spine.  
The Board notes that the record does not contain any medical 
reference to or finding of ankylosis.  All reports show that 
the veteran does have some useful range of motion of his 
lower back.  The current 40 percent rating is assigned 
essentially as an acknowledgement that all motion of the 
thoracolumbar spine is accompanied by pain.  See DeLuca, 8 
Vet. App. 202.  However, for unfavorable ankylosis to be 
shown, the rating schedule provides a specific list of 
criteria, and provides that one or more of those criteria 
must be met.  

In this case, the evidence does not show that the veteran has 
a limited line of vision due to spinal fixation that results 
in a difficulty walking.  In addition, there is no suggestion 
in the evidence of a restricted opening of the mouth and 
chewing, or that breathing is limited to diaphragmatic 
respiration, or of gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen.  There is no indication 
of dyspnea or dysphagia, atlantoaxial or cervical subluxation 
or dislocation, or of neurologic symptoms due to nerve root 
stretching.  Moreover, the rating schedule provides that 
fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  In this 
case, range of motion was essentially normal on examination 
in March 2004.  The veteran had painless range of motion with 
forward flexion measured to 90 degrees, extension to 30 
degrees, lateral flexion and rotation were full and painless.  
The range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance in his back.  No 
muscle spasms were noted, and the spine was nontender to 
palpation.  The veteran's gait was normal.  

The veteran's range of motion decreased significantly by the 
time of the September 2005 examination.  Flexion was pain-
free from 0 to 30 degrees.  Extension was pain-free from 0 to 
10 degrees.  Lateral flexion bilaterally was pain-free from 0 
to 30 degrees.  Rotation to the right was from 0 to 38 
degrees; to the left it was measured from 0 to 40 degrees.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The examination was negative for spasms and positive 
for tenderness throughout the lumbar region.  The veteran's 
gait was normal.  

A private examination in June 2006 showed flexion to 45 
degrees and extension to 15 degrees.  Right lateral flexion 
was measured to 15 degrees, left lateral flexion was measured 
to 12 degrees.  Bilateral rotation was limited to 50 percent.  

In sum, it is abundantly clear that the veteran's spine is 
not ankylosed.

The veteran's representative stated at the hearing that the 
veteran was experiencing incapacitating episodes as a result 
of his lumbar spine disorder, and stated that he has 
"documented evidence" of bed rest by a doctor.  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 60 percent rating is available 
where there are incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  For 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note (1) under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In this case, the March 2004 examiner noted that 
the veteran has not had any bed rest over the past 12 months.  
Similarly, the September 2005 examiner noted that the veteran 
denied any prescribed bed rest.  Although the veteran's 
representative stated that he had documented evidence of 
prescribed bed rest, no such evidence was submitted.  The 
medical records submitted at the hearing do not contain any 
prescription of bed rest for the veteran's back condition, 
nor does any other evidence of record.  Finally, the Board 
notes that the veteran's representative stated that the 
veteran had 4 to 5 weeks of bed rest over the prior 12 
months.  This on its face does not meet the requirements for 
a rating higher than 40 percent.  A 60 percent rating 
requires 6 weeks of bed rest.    

The Board also notes that the findings with respect to 
intervertebral disc syndrome have been minimal.  Although 
degenerative disc disease was confirmed on MRI and X-rays in 
June 2006, the March 2004 examiner noted no intervertebral 
disc syndrome over the prior 12 months.  On examination, the 
veteran had negative straight leg raising bilaterally.  The 
neurological findings, to include motor and sensory findings, 
were normal.  Similarly, in September 2005, straight leg 
raises were negative bilaterally.  Motor function was 5 out 
of 5.  Sensory function was intact.  Deep tendon reflexes 
were 2+ and symmetrical.  On private evaluation in June 2006, 
the veteran was found to have mild to moderate spinal 
stenosis and degenerative disc disease.  Accordingly, the 
Board finds that the criteria for a rating based on 
incapacitating episodes, or a separate compensable rating 
based on neurological impairment are not met.  

The Board notes that the veteran told the September 2005 VA 
examiner that he has severe pain constantly that radiates 
into his legs causing flare-ups due to prolonged standing and 
sitting more than an hour.  He stated that it reaches a high 
severe level, lasting for 8 hours.  It has an effect on his 
occupation in that he states that he has taken at least 3 
weeks of sick leave due to flare-ups of his lower back.  
However, for reasons noted with respect to the veteran's foot 
disability and right knee disability, the Board favors the 
objective evidence over the veteran's reports with respect to 
his symptomatology, as those reports have been generally 
inconsistent with the objective evidence, and as the Board 
finds them lacking in credibility.  

The Board has also considered a letter dated in July 2004 
from J.M., who attested to having witnessed the veteran's 
complaint of pain and his difficulty with everyday 
activities.  While there is no reason to doubt this account, 
it does not establish or purport to establish the level of 
symptomatology necessary for a higher rating.  

In sum, as a preponderance of the evidence is against the 
claim, the Board concludes that a rating higher than 40 
percent for a low back disability is not in order.

Extra-schedular Consideration.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for any of the disabilities 
at issue and that the manifestations of the disabilities are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from any of the disabilities would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for 
a bilateral foot disability is denied.

Entitlement to a disability rating higher than 20 percent for 
a right knee disability is denied.

Entitlement to a disability rating higher than 40 percent for 
a low back disability is denied.



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


